O ~~ ,,~~1l~A•·l
       Case 1:10-cv-00683-VJW Document 24 Filed 02/12/14 Page 1 of 1

                                     I\~ It .. ;.ij


        3Jn tbe mtniteb ~tates ctrourt of jfeberal ctrlaims
                                       No. 10-683C
                                (Filed February 12, 2014)
                                NOT FOR PUBLICATION                 FILED
************************                                           FEB 12 2014
                                         *
KAY L. ROGERSON,                         *                        U.S. COURT OF
                                         *                       FEDERAL CLAIMS
                   Plaintiff,            *
                                         *
             v.                          *
                                         *
THE UNITED STATES,                       *
                                         *
                   Defendant.            *
                                         *
************************

                                        ORDER

       On February 10, 2014, the Clerk's Office received a document submitted by
plaintiff with the title "Request for Default Judgment." Plaintiff mistakenly
(though perhaps understandably, as she is proceeding without the assistance of
counsel) believes that defendant's decision not to file an optional response to
plaintiffs supplement to her reply brief, see Order (Dec. 27, 2013), amounts to a
default. This, however, is not correct. See Rule 55 of the Rules of the United States
Court of Federal Claims; Alli v. United States, 93 Fed. Cl. 172, 178-79 (2010). The
government has defended itself in this matter, opposing plaintiffs motion for
summary judgment and moving for a dismissal, and thus plaintiffs request is
DENIED. To the extent material in plaintiffs supplement is relevant to the
pending dispositive motions, it will be considered by the Court in the context of
resolving those motions.

IT IS SO ORDERED.